Title: To George Washington from Thomas Cole, 14 March 1782
From: Cole, Thomas
To: Washington, George


                        
                            Sir,
                            Barracks March 14th 1782
                        
                        It would be doing violence to my feelings in any other circumstances that those I am in at present, at this
                            period of the War, but more particularly at this season of the Year to solicit a discharge: but a combination of
                            difficulties has rendered it not only necessary but indispensable.
                        In the last Arrangement of the Army I requested leave to retire & had assurances of permission from
                            Colonel Greene, & for that reason principally I did not march with the Regiment in December 1780—but continued in
                            the State—The Arrangement was begun at Rhode Island, but not completed untill the 10th of February following, which was a
                            considerable time after Colonel Greene’s arrival in the Highlands—In this Interval I rested perfectly assured of my
                            derangement & had prepared my mind & habit for a return to civil life.
                        After the Colonel’s departure from the State for some reason unknown to me, he deranged another Captain, and
                            continued me—When I gained information of this matter I immediately by Letter requested Colonel Greene to obtain my
                            Discharge or resignation—which he endeavoured in every Letter to dissuade me from, but notwithstanding continued to
                            flatter me with the hopes of a discharge, until his death.
                        When the command of the Regiment devolved on Colonel Olney I made the same requisition to him but was
                            informed the settlement of my Accounts (which palpably stood fair & exonerated me; I having been Pay Master to
                            Colonel Greene’s Regiment) was necessary previous to the acceptance of resignation and in August received your Orders;
                            thro’ him to join the Regiment immediately, which I did in the same Month & while on the March for Virginia.
                        At that season I could not repeat my request—And have continued constantly with the Regiment since, and
                            hitherto on the particular request of Major Olney on account of the scarcity of Officers to do duty.
                        Superadded to these considerations the late loss of my Father in law at Sea—His Affairs in an unsettled
                            situation—His leaving very considerable effects in the French West Indies & my Wife his only Child &
                            Heiress render all other reasons for a resignation unnecessary.
                        I will just intimate that no Auditor in behalf of the Public will take on him the Settlement of my Accounts
                            at this time & that there is a particular Mode pointed out by a resolution of Congress, but no person as yet
                            appointed in pursuance of it for the purpose.
                        I therefore earnestly request your Excellency to accept this my resignation & grant my discharge from
                            Service. I am Your Excellency’s Humble & most Obedient Servant
                        
                            Thos. Cole Capt.
                            R.I. Regt
                        
                    